                                            Case 3:18-cv-04978-JD Document 255 Filed 02/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DZ RESERVE AND CAIN MAXWELL                       Case No. 3:18-cv-04978-JD
                                           (D/B/A MAX MARTIALIS), individually
                                   8       and on behalf of all others similarly situated,
                                                                                             ORDER RE MOTION TO DISMISS
                                                          Plaintiffs,
                                   9
                                                                                             Re: Dkt. No. 177
                                                   v.
                                  10

                                  11       FACEBOOK, INC.,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            This order follows two rulings on motions to dismiss prior iterations of the complaint. See
                                  15   Dkt. Nos. 83, 130. Facebook asks to dismiss the fraud and contract-related claims in the third
                                  16   amended complaint (TAC), Dkt. No. 1661, under Federal Rules of Civil Procedure 9(b) and
                                  17   12(b)(6). Dkt. No. 177. This third, and the Court expects last, pleadings motion is granted and
                                  18   denied in part.
                                  19            The parties’ familiarity with the governing legal standards and the Court’s prior orders is
                                  20   assumed. Facebook’s request to dismiss the fraudulent misrepresentation and fraudulent
                                  21   concealment claims for lack of sufficient specificity under Rule 9(b) is denied. The Court has
                                  22   already sustained the adequacy of the fraud allegations for purposes of the California Unfair
                                  23   Competition Law claim, Cal. Bus. & Prof. Code § 17200 et seq., see Dkt. No. 83, and the
                                  24   amended fraud claims are based on the same facts and course of conduct. The allegations are
                                  25   “specific enough to give defendants notice of the particular misconduct…so that they can defend
                                  26   against the charge and not just deny that they have done anything wrong.” Kearns v. Ford Motor
                                  27
                                       1
                                  28    The TAC is subject to a pending motion to seal. Dkt. No. 254. Until that motion is decided, the
                                       Court cites on an interim basis the redacted versions of the TAC and motion papers.
                                           Case 3:18-cv-04978-JD Document 255 Filed 02/12/21 Page 2 of 3




                                   1   Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (internal citations and quotations omitted). The concrete

                                   2   and non-conclusory allegations supporting the fraud claims include statements that the Potential

                                   3   Reach metric is inflated (Dkt. No. 166 ¶¶ 39-52), the inflation was material to potential users (id.

                                   4   ¶¶ 53-59), Facebook knew of problems with Potential Reach and tried to hide them (id. ¶¶ 61-90),

                                   5   and that plaintiffs relied upon the Potential Reach metric when purchasing ads (id. ¶¶ 97-99, 104-

                                   6   106). This is enough as a pleadings matter for the fraud claims to go forward.

                                   7           The claim for breach of the implied covenant of good faith and fair dealing is dismissed

                                   8   with prejudice. In substance, the claim does not go beyond the breach of contract claim that the

                                   9   Court dismissed with prejudice in a prior order. See Dkt. No. 130. As a general proposition, the

                                  10   implied covenant does not exist “independent of its contractual underpinnings,” FormFactor, Inc.

                                  11   v. MarTek, Inc., No. 14-cv-01122-JD, 2015 WL 367653, at *6 (N.D. Cal. Jan. 28, 2015), and is

                                  12   not an avenue to re-plead a breach of contract claim that has been dismissed. While there are
Northern District of California
 United States District Court




                                  13   some rare situations when a breach of the covenant might be a plausible claim without a breach of

                                  14   the contract itself, this is not one of them.

                                  15           The quasi-contract claim is also dismissed with prejudice. Plaintiffs allege that they

                                  16   entered into a contract with Facebook for advertising services. See, e.g., Dkt. No. 166 ¶ 136. An

                                  17   “action based on an implied-in-fact or quasi-contract cannot lie where there exists between the

                                  18   parties a valid express contract covering the same subject matter.” Lance Camper Mfg. Corp. v.

                                  19   Republic Indem. Co., 44 Cal. App. 4th 194, 203 (1996). Plaintiffs have not shown that the quasi-

                                  20   contract claim is anything other than coterminous with the terms of the ad contract.

                                  21           With respect to the time bar issue Facebook raised, plaintiffs agree they will not pursue the

                                  22   fraud claims for events preceding August 15, 2015, which is three years prior to the filing of the

                                  23   original complaint. See Dkt. No. 182 at 15. Facebook accepts this date, Dkt. No. 186 at 10, and

                                  24   the claims will be so limited.

                                  25           At this point, after multiple rounds of complaint amendments and motions to dismiss, the

                                  26   pleadings are in final form. The next stop for the parties is trial or possibly summary judgement,

                                  27   if the requirements of Rule 56 can be satisfied. To that end, the parties are reminded to take into

                                  28
                                                                                         2
                                          Case 3:18-cv-04978-JD Document 255 Filed 02/12/21 Page 3 of 3




                                   1   account the Court’s decision in FTC v. D-Link Systems, Inc., No. cv-17-00039-JD, 2018 WL

                                   2   6040192 (N.D. Cal. Nov. 5, 2018).

                                   3          IT IS SO ORDERED.

                                   4   Dated: February 12, 2021

                                   5
                                                                                               JAMES DONATO
                                   6                                                           United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
